     Case 3:19-cv-00616-AJB-BLM Document 40 Filed 09/21/20 PageID.366 Page 1 of 25



1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    JEREMIAH M. JOHNSTON                               Case No.: 3:19-cv-00616-AJB-BLM
      CDCR #AZ-0346,
12
                                        Plaintiff,       ORDER:
13
                          vs.                            GRANTING DEFENDANTS’
14
                                                         MOTION TO DISMISS
15                                                       PLAINTIFF’S FIRST AMENDED
      RALPH DIAZ; SCOTT KERNAN;                          COMPLAINT [ECF No. 27]
16    DANIEL PARAMO; PAT COVELLO;
17    LT. RODRIGUEZ; D. HOUGH; S. CHAT;
      D. JAIME; JANE and JOHN DOES 1
18    THROUGH 8,
19
                                     Defendants.
20
21
22          Jeremiah Johnston, (“Plaintiff”), currently incarcerated at Richard J. Donovan
23    Correctional Facility (“RJD”) in San Diego, California is proceeding pro se and in forma
24    pauperis (“IFP”) in this civil rights action pursuant to 42 U.S.C. Section 1983. (ECF No.
25    10, FAC.) Plaintiff alleges that Defendants, officials from the California Department of
26    Corrections and Rehabilitation (“CDCR”), the past and present wardens of RJD, and four
27    correctional officers violated Plaintiff’s rights under the First, Eighth, and Fourteenth
28    Amendments. (See generally FAC.)
                                                     1
                                                                            3:19-cv-00616-AJB-BLM
     Case 3:19-cv-00616-AJB-BLM Document 40 Filed 09/21/20 PageID.367 Page 2 of 25



1             Currently before the Court is Defendants’ motion to dismiss Plaintiff’s First
2     Amended Complaint. (See ECF No. 27.) Defendants contend that Plaintiff fails to state a
3     claim upon which relief may be granted or, alternatively, that Plaintiff’s claims are barred
4     by qualified immunity. (See generally id. at 2.) Plaintiff has filed an opposition and
5     Defendants have filed a reply. (See ECF Nos. 36, 38.) Having carefully considered
6     Plaintiff’s First Amended Complaint and the parties’ briefs, the Court GRANTS
7     Defendants’ motion to dismiss Plaintiff’s First Amended Complaint with leave to amend.
8        I.      Background
9                A. Plaintiff’s Allegations
10            Plaintiff, a physically and developmentally disabled prisoner, alleges that upon his
11    arrival at RJD in late 2017, he was placed into the “Enhanced Outpatient Program”
12    (“EOP”) by Defendant Paramo, who was then the warden of RJD. (See FAC ¶ 4.) He was
13    subsequently assigned to C-Yard, a “Level 4 institution,” which is “the highest general
14    custody classificatio[n] of CDCR.” (See id. at ¶ 10.) Although RJD contains several other
15    yards at various levels of classification, two others are important to Plaintiff’s case: A-
16    Yard, which is a “Level 3 general population” yard, and B-Yard, which is a “Level 3
17    Sensitive Needs Yard (SNY) or protective custody prison area.” (See id.)
18            Plaintiff’s claims arise out of Defendants’ implementation of a program to integrate
19    sensitive needs and general population yards into merged yards, referred to by the CDCR
20    as “non-designated programming facilities.” (See id., at ¶ 5, 10; see also ECF No. 28, at
21    Ex. 1 (frequently asked questions document from CDCR discussing non-designated
22    programming facilities).) Plaintiff claims that these non-designated programming facilities
23    “mix[] sensitive needs and general population inmates together under the pretext of adding
24    rehabilitative programs for inmates,” but have in fact resulted in “riots, violence and
25    death.” (See FAC ¶¶ 11, 16.)
26            Plaintiff alleges that he was raped by “his assigned or ‘integrated’ cellmate” shortly
27    after his placement in C-Yard in late 2017. (See id.) After reporting the rape, Plaintiff
28    alleges he was “rewarded with a placement into administrative segregation (ad seg) on B-
                                                     2
                                                                                3:19-cv-00616-AJB-BLM
     Case 3:19-cv-00616-AJB-BLM Document 40 Filed 09/21/20 PageID.368 Page 3 of 25



1     yard [as] a purely punitive housing assignment.” (See id.) Shortly thereafter, Plaintiff was
2     “confronted with an Institutional Classification Committee (ICC) and instructed to move
3     to A-Yard prison, a general population Level 3 prison.” (See id.) After Plaintiff refused
4     to be transferred to A-Yard on the advice of his treating psychologist, he was assigned to
5     Unit 9 of B-Yard, a Level 3 sensitive needs yard facility. (See id.) Plaintiff alleges that
6     the portion of B-Yard to which he was assigned “has not had riots, or any other major
7     disturbances” and has “little if any gang related problems” since his assignment there. (See
8     id. at ¶ 13.) Nevertheless, “[s]ince ‘Integration’ commenced . . . because of the problems
9     on other yards . . . B-Yard Units 8, 9 and 10 have received virtually no ‘programming’ . . .
10    in the last seven (7) months.” (See id.) Additionally, “Plaintiff and all of his Unit 9 fellow
11    prisoners have been on an unjustifiable lock-down for at least 5 weeks for no reason at all
12    caused by B-Yard prisoners . . . and this lockdown was caused directly as a result of
13    defendants[’] attempts to ‘Integrate’ E, D, and C-Yards, as well as a major riot on A-
14    Yard . . . .” (Id. ¶ 14.)
15           Plaintiff received a citation for violating prison rules by refusing to be assigned to
16    A-Yard. (See id. ¶ 16.) Defendant Chat presented Plaintiff with the citation, called a “Rule
17    Violation Report” or “RVR.” (See id.) Plaintiff was found guilty of the violation in a
18    hearing before Defendant Lieutenant Rodriguez “that had been delivered by Defendant
19    Hough.” (See id.) An investigative officer and staff assistant were provided to assist in
20    Plaintiff’s defense at this hearing, but refused to ask the questions Plaintiff suggested as
21    they were “irrelevant to the proceeding . . . .” (See id.)
22           The First Amended Complaint alleges that Defendants Kernan and Diaz, the former
23    and current Secretary of CDCR, adopted the integration policy, and knew or should have
24    known that this policy “would cause others to inflict on Plaintiff the constitutional injuries
25    alleged herein . . . .” (Id. ¶ 5.) Defendants Paramo and Covello, 1 the former and current
26
27
      1
       The First Amended Complaint refers to Defendant Covello as “Pat Cavello.” (See FAC ¶ 6.) Defendants
28    returned a waiver of service listing the Office of Attorney General as “Attorneys for P. Covello,
                                                       3
                                                                                     3:19-cv-00616-AJB-BLM
     Case 3:19-cv-00616-AJB-BLM Document 40 Filed 09/21/20 PageID.369 Page 4 of 25



1     Warden of RJD, are allegedly “directly responsible for giving the orders at RJD for
2     developing and implementing the ‘Integration’ policies that have resulted in riots . . . and
3     numerous physical and serious injuries sustained by prisoners . . . .” (Id. at ¶ 6 (emphasis
4     omitted).) Plaintiff also alleges that Defendant Paramo “directly participated and signed-
5     off on Plaintiff’s 602 appeals requesting relief from said actions/omissions.”                         (Id.)
6     Defendants Rodriguez, Hough, Chat, and Jaime are correctional officers who allegedly
7     conspired to place Plaintiff in “punitive solitary confinement” after he reported the rape by
8     his cellmate. (See id. ¶ 7.) Additionally, these Defendants were responsible for the RVR
9     after Plaintiff refused to be transferred to A-Yard. (See id.) Defendants Rodriguez, Hough,
10    Chat, and Jaime also allegedly refused to respond to an administrative grievance Plaintiff
11    filed after the rape occurred. (See id.) Finally, Plaintiff alleges that Jane and John Does 1
12    through 8 are “correctional officers, Associate Wardens, psychologists . . . , or Appeal
13    Coordinators at RJD, and Institutional Classification Committee assembled for Plaintiff’s
14    classification to A-Yard . . . .” (Id. ¶ 8.)
15           Plaintiff seeks a declaration that “Defendant’s [sic] policies and procedures . . .
16    especially the elimination of protective custody units in all California prisons [are] null and
17    void as being extremely dangerous and constitutionally indifferent to its prisoners and
18    Plaintiff’s safety, and mental and medical needs at RJD . . . .” (Id. ¶ 18.) Plaintiff also
19    requests an injunction preventing Defendants from “any attempts at retaliation against both
20    Plaintiff and his legal assistant in any form for the bringing of this lawsuit; no transfers, no
21    status quo alterations of any type, and no punishments of any type or form imposed upon
22
23
      Defendant,” (See ECF No. 26, at 2), and refers to him using that spelling throughout their briefing on this
24    Motion. (See, e.g., ECF No. 27, at 10.) Plaintiff also appears to agree that this is the correct spelling of
25    Defendant Covello’s name and uses it in his opposition to Defendants’ Motion. (See ECF No. 36, at 14.)
      The Court takes judicial notice based on numerous cases in this District that the correct spelling is in fact
26    “Covello,” and DIRECTS the Clerk of the Court to correct the spelling of Defendant Covello’s name in
      the caption. See, e.g., Al Khafati v. Covello, No. 3:19-cv-01811-LAB-LL, 2019 WL 6683194, at *1 (S.D.
27    Cal. Dec. 5, 2019); Green v. Covello, No. 3:19-cv-1747-JAH-MSB, 2019 WL 6683196, at *1 (S.D. Cal.
      Dec. 6, 2019).
28
                                                           4
                                                                                            3:19-cv-00616-AJB-BLM
     Case 3:19-cv-00616-AJB-BLM Document 40 Filed 09/21/20 PageID.370 Page 5 of 25



1     them for any reason without notice and a hearing” before the Court. (See id.) Separately,
2     Plaintiff seeks an injunction barring the CDCR from implementing its integration policy
3     “against Plaintiff or any other prisoner at any time.” (See id. at Prayer for Relief ¶ 2.)
4     Plaintiff requests $5 million in compensatory damages and $5 million in punitive damages.
5     (See id. ¶¶ 3-4.) Defendants, with the exception of Defendants Paramo and Covello, are
6     sued in both their official and individual capacities. (See id. ¶¶ 5-8.)
7               B. Procedural History
8           Plaintiff filed his initial Complaint and motion to proceed IFP in this case on March
9     29, 2019. (See ECF No. 1, 2.) Plaintiff simultaneously filed a motion for preliminary
10    injunction. (See ECF No. 5.) The Court granted Plaintiff’s motion to proceed IFP and
11    dismissed his initial Complaint sua sponte pursuant to 28 U.S.C. Sections 1915(e)(2)(B)
12    and 1915A, concluding that Plaintiff failed to state a claim for which relief may be granted,
13    and granted leave to amend to cure the deficiencies identified. (See ECF No. 6, at 5-9, 12.)
14    The Court also denied Plaintiff’s motion for preliminary injunction. (See id. at 10-11.)
15          Plaintiff subsequently filed the First Amended Complaint and a second motion for
16    preliminary injunction. (See generally FAC; ECF No. 12.) In reviewing Plaintiff’s First
17    Amended Complaint pursuant to 28 U.S.C. Sections 1915(e)(2) and 1915A, the Court
18    dismissed claims against Defendants M. Voong and Lobenstein for failure to state a claim.
19    (See ECF No. 13, at 4.) The Court found, however, that Plaintiff’s First Amended
20    Complaint “contain[ed] First and Eighth Amendment allegations against the remaining
21    Defendants sufficient to survive the ‘low threshold’ for proceeding past the sua sponte
22    screening required by 28 U.S.C. §§ 1915(e)(2) and 1915A(b). (See id. at 5.) Accordingly,
23    the Court directed the U.S. Marshal’s service to effect service on Plaintiff’s behalf. (See
24    id. at 5.) The Court further denied Plaintiff’s second motion for preliminary injunction
25    without prejudice. (See id. at 6.)
26          Plaintiff filed a third motion for preliminary injunction, which the Court denied on
27    June 23, 2020. (See ECF No. 39.) Among other things, the Court found that Plaintiff failed
28    to establish a likelihood of success on the merits of his Eighth Amendment claim based on
                                                    5
                                                                                 3:19-cv-00616-AJB-BLM
     Case 3:19-cv-00616-AJB-BLM Document 40 Filed 09/21/20 PageID.371 Page 6 of 25



1     Defendants’ implementation of the integration program. (See id. at 5.) As the Court
2     observed, “there is compelling evidence demonstrating that the program was not
3     implemented with ‘deliberate indifference’ or with a ‘sufficiently culpable mind’ necessary
4     for a viable Eighth Amendment Claim.” (See id.) The Court made similar findings with
5     respect to Plaintiff’s Eighth Amendment claim stemming from the alleged rape by his
6     cellmate, noting that “[n]othing in the case files made it apparent to Defendants that
7     [Plaintiff and his cellmate] could not be safely housed together,” and that “once this was
8     reported, Defendants promptly took remedial action, and placed Plaintiff in administrative
9     segregation for his safety while the incident was being investigated. (See id. at 5-6.)
10       II.      Legal Standard
11             Under Federal Rule of Civil Procedure 12(b)(6), a party may file a motion to dismiss
12    on the grounds that a complaint “fail[s] to state a claim upon which relief can be granted.”
13    A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) “tests the legal
14    sufficiency of a claim.” Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001); Bryan v. City
15    of Carlsbad, 207 F. Supp. 3d 1107, 1114 (S.D. Cal. Mar. 20, 2018).
16             Because Rule 12(b)(6) focuses on the “sufficiency” of a claim rather than the claim’s
17    substantive merits, “a court may [ordinarily] look only at the face of the complaint to decide
18    a motion to dismiss,” Van Buskirk v. Cable News Network, Inc., 284 F.3d 977, 980 (9th
19    Cir. 2002), including the exhibits attached to it. See Fed. R. Civ. P. 10(c) (“A copy of a
20    written instrument that is an exhibit to a pleading is a part of the pleading for all
21    purposes.”); Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1555
22    n.19 (9th Cir. 1990) (citing Amfac Mortg. Corp. v. Ariz. Mall of Tempe, Inc., 583 F.2d 426
23    (9th Cir. 1978) (“[M]aterial which is properly submitted as part of the complaint may be
24    considered” in ruling on a Rule 12(b)(6) motion to dismiss.) However, exhibits that
25    contradict the claims in a complaint may fatally undermine the complaint’s allegations. See
26    Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001) (a plaintiff can “plead
27    himself out of a claim by including . . . details contrary to his claims.”) (citing Steckman v.
28    Hart Brewing, Inc., 143 F.3d 1293, 1295-96 (9th Cir. 1998) (courts “are not required to
                                                     6
                                                                                 3:19-cv-00616-AJB-BLM
     Case 3:19-cv-00616-AJB-BLM Document 40 Filed 09/21/20 PageID.372 Page 7 of 25



1     accept as true conclusory allegations which are contradicted by documents referred to in
2     the complaint.”))); see also Nat’l Assoc. for the Advancement of Psychoanalysis v. Cal. Bd.
3     of Psychology, 228 F.3d 1043, 1049 (9th Cir. 2000) (courts “may consider facts contained
4     in documents attached to the complaint” to determining whether the complaint states a
5     claim for relief).
6             “To survive a motion to dismiss, a complaint must contain sufficient factual matter,
7     accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,
8     556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007));
9     Villa v. Maricopa Cnty., 865 F.3d 1224, 1228-29 (9th Cir. 2017). A claim is facially
10    plausible “when the plaintiff pleads factual content that allows the court to draw the
11    reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556
12    U.S. at 678. Plausibility requires pleading facts, as opposed to conclusory allegations or
13    the “formulaic recitation of the elements of a cause of action,” Twombly, 550 U.S. at 555,
14    which rise above the mere conceivability or possibility of unlawful conduct. Iqbal, 556
15    U.S. at 678-79; Somers v. Apple, Inc., 729 F.3d 953, 959-60 (9th Cir. 2013). “Threadbare
16    recitals of the elements of a cause of action, supported by mere conclusory statements, do
17    not suffice.” Iqbal, 556 U.S. at 678. While a pleading “does not require ‘detailed factual
18    allegations,’” Rule 8 nevertheless “demands more than an unadorned, the defendant-
19    unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at
20    555).
21            Therefore, “[f]actual allegations must be enough to raise a right to relief above the
22    speculative level.” Twombly, 550 U.S. at 555. “Where a complaint pleads facts that are
23    merely consistent with a defendant’s liability, it stops short of the line between possibility
24    and plausibility of entitlement to relief.” Iqbal, 556 U.S. at 678 (citation and quotes
25    omitted); accord Lacey v. Maricopa Cnty., 693 F.3d 896, 911 (9th Cir. 2012) (en banc).
26    “In sum, for a complaint to survive a motion to dismiss, the non-conclusory ‘factual
27    content,’ and reasonable inferences [drawn] from that content, must be plausibly suggestive
28    of a claim entitling the plaintiff to relief.” Moss v. United States Secret Serv., 572 F.3d 962,
                                                      7
                                                                                  3:19-cv-00616-AJB-BLM
     Case 3:19-cv-00616-AJB-BLM Document 40 Filed 09/21/20 PageID.373 Page 8 of 25



1     969 (9th Cir. 2009) (quoting Iqbal, 556 U.S. at 678).
2         III.    Discussion
3             To state a claim under 42 U.S.C. Section 1983, a plaintiff must allege two essential
4     elements: (1) that a right secured by the Constitution or laws of the United States was
5     violated, and (2) that the alleged violation was committed by a person acting under the
6     color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Naffe v. Frye, 789 F.3d 1030,
7     1035-36 (9th Cir. 2015).
8             Plaintiff’s claims fall into three categories. First, he alleges that Defendants Kernan,
9     Diaz, Paramo, and Covello were, in various ways, deliberately indifferent to Plaintiff’s
10    safety in violation of the Eighth Amendment. (See FAC ¶¶ 5-6, 11, 16.) Second, Plaintiff
11    contends that Defendants Rodriguez, Hough, Chat, and Jaime retaliated against Plaintiff
12    “when he exercised his First Amendment right to seek access to the prison legal system to
13    file grievances after he had been assaulted and raped . . . .” (See id. ¶ 7.) Finally, Plaintiff
14    alleges that Defendants Rodriguez, Hough, Chat, and Jaime violated his due process rights
15    during his disciplinary hearing. (Compare id. ¶ 16 (listing Defendants Rodriguez, Hough,
16    and Chat as being involved in his disciplinary proceedings), with, ECF No. 36, at 17
17    (suggesting that in addition to Defendants Rodriguez, Hough, and Chat, Defendant Jaime
18    was involved in the alleged due process violations as well).) The Court will address each
19    claim in turn. 2
20            A. Eighth Amendment
21           Plaintiff focuses his claims against Defendants Kernan, Diaz, Paramo, and Covello
22    on alleged violations of the Eighth Amendment, specifically these Defendants’ alleged
23    “deliberate indifference” to Plaintiff’s safety in adopting and implementing the integration
24
25
      2
26      In their motion to dismiss, Defendants also argued that any damages claims asserted against Defendants
      in their official capacities should be dismissed as barred by the Eleventh Amendment and the language of
27    42 U.S.C. Section 1983. (See ECF No. 27, at 25 (citing Will v. Mich Dep’t of State Police, 491 U.S. 58,
      70-71 (1989).) Plaintiff clarifies in his opposition that he pursues only injunctive relief through his official
28    capacity claims. (See, e.g., ECF No. 36, at 8-9; see also id. at 20.)
                                                             8
                                                                                              3:19-cv-00616-AJB-BLM
     Case 3:19-cv-00616-AJB-BLM Document 40 Filed 09/21/20 PageID.374 Page 9 of 25



1     policy. (See FAC ¶¶ 5-6, 13-16.) These Defendants’ actions fall into two categories: (1)
2     Kernan and Diaz’s alleged development of the integration policy as the former and current
3     Secretary of the CDCR, and (2) Paramo and Covello’s alleged implementation of that
4     policy at RJD in their roles as the former and current Warden of the prison. (See id. ¶¶ 5-
5     6.) Each pair will be addressed separately.
6                       1. Defendants Kernan and Diaz
7            Defendants Kernan and Diaz are, as mentioned previously, the past and present
8     Secretary of the CDCR. (See FAC ¶ 5.) Plaintiff alleges that they had “direct personal
9     participation in the development of ‘Integration’ and set[] in motion a series of acts by
10    other named defendants which both Kernan and Diaz knew or reasonably should have
11    known would cause others to inflict on Plaintiff the constitutional injuries alleged
12    herein . . . .”    (See id.)   The integration policy allegedly “eliminated all safety and
13    protection of approximately 22% of at least 130,000 prisoners such as Plaintiff who have
14    been convicted of a sexual crime, gave testimony against another, is small and weak, told
15    on somebody in prison, rejected a gang affiliation, or who are mentally ill and/or medically,
16    or physically handicapped.” (Id.) Plaintiff alleges that the adoption of this policy has led
17    to numerous riots and the related lockdown of Plaintiff and his housing unit. (See id. ¶ 14.)
18    Additionally, Plaintiff alleges that he was raped “as a direct result of Defendants’
19    ‘Integration’ scheme . . . .” (Id. ¶ 15; see also id. ¶ 16 (alleging that Plaintiff was “forcefully
20    raped by his assigned or ‘integrated’ cellmate” in 2017).)
21           “‘[P]rison officials have a duty . . . to protect prisoners from violence at the hands of
22    other prisoners.’” Farmer v. Brennan, 511 U.S. 825, 833 (1994) (quoting Cortes-Quinones
23    v. Jimenez-Nettleship, 842 F.2d 556, 558 (1st Cir. 1988)). “The failure of prison officials
24    to protect inmates from attacks by other inmates may rise to the level of an Eighth
25    Amendment violation when: (1) the deprivation is ‘objectively, sufficiently serious’ and
26    (2) the prison officials had a ‘sufficiently culpable state of mind,’ acting with deliberate
27    indifference.” Hearns v. Terhune, 413 F.3d 1036, 1040 (9th Cir. 2005) (quoting Farmer,
28    511 U.S. at 834). The second prong of this test is subjective, and “the official must both
                                                       9
                                                                                    3:19-cv-00616-AJB-BLM
     Case 3:19-cv-00616-AJB-BLM Document 40 Filed 09/21/20 PageID.375 Page 10 of 25



1     be aware of facts from which the inference could be drawn that a substantial risk of serious
2     harm exists, and he must also draw the inference.” See Farmer, 511 U.S. at 837.
3     “‘Deliberate indifference entails something more than mere negligence but is satisfied by
4     something less than acts or omissions for the very purpose of causing harm or with
5     knowledge that harm will result.’” Hearns, 413 F.3d at 1040 (quoting Farmer, 511 U.S.
6     at 835) (internal alterations omitted)). “[A]n official’s failure to alleviate a significant risk
7     that he should have perceived but did not, while no cause for commendation, cannot under
8     [the Supreme Court’s] cases be condemned as the infliction of punishment.” Farmer, 511
9     U.S. at 838.
10          As Defendants rightly point out, Diaz and Kernan cannot be held liable simply by
11    virtue of their supervisory roles within the CDCR. This is because there is no respondeat
12    superior liability under Section 1983. See Iqbal, 556 U.S. at 676 (“Government officials
13    may not be held liable for the unconstitutional conduct of their subordinates under a theory
14    of respondeat superior.” (emphasis in original)). As a result, in order to state a claim
15    against Diaz and Kernan, Plaintiff must allege their “‘personal involvement in the
16    constitutional deprivation’” or “‘a sufficient causal connection between the supervisor’s
17    wrongful conduct and the constitutional violation.’” See Jones v. Williams, 297 F.3d 930,
18    934 (9th Cir. 2002) (quoting Redman v. Cnty. of San Diego, 942 F.2d 1435, 1446 (9th Cir.
19    1991) (en banc), abrogated on other grounds by Farmer, 511 U.S. at 837).
20          Plaintiff’s claims focus on Defendants Diaz and Kernan’s adoption of a policy—the
21    integration of general population and sensitive needs yards prisoners into merged, non-
22    designated programming facilities. (See FAC ¶ 5.) According to Plaintiff “their causal
23    connection to Plaintiff’s injuries is established with their direct personal participation in
24    the development of ‘Integration’ and by setting in motion a series of acts by other named
25    defendants which both Kernan and Diaz knew or reasonably should have known would
26    cause others to inflict on Plaintiff the constitutional injuries alleged herein . . . .” (Id.)
27    Plaintiff does not specify how Kernan or Diaz “set[] in motion” those acts by other named
28    Defendants, nor does he allege that either Defendant was involved in assigning Plaintiff or
                                                     10
                                                                                  3:19-cv-00616-AJB-BLM
     Case 3:19-cv-00616-AJB-BLM Document 40 Filed 09/21/20 PageID.376 Page 11 of 25



1     his cellmate to an integrated yard or had any reason to believe that Plaintiff’s cellmate
2     posed a danger to Plaintiff. As a result, Plaintiff has not alleged that Kernan or Diaz
3     “kn[ew] of and disregard[ed] an excessive risk to [Plaintiff’s] health or safety,” or that
4     Kernan or Diaz were both “aware of facts from which the inference could be drawn that a
5     substantial risk of serious harm exist[ed], and . . . also dr[e]w the inference.” See Farmer,
6     511 U.S. at 837. Nevertheless, these Defendants may be held liable “even without overt
7     personal participation in the offensive act if [they] implement[ed] a policy so deficient that
8     the policy itself is a repudiation of constitutional rights and is the moving force of a
9     constitutional violation.” See Crowley v. Bannister, 734 F.3d 967, 977 (9th Cir. 2013)
10    (citing Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989) (internal quotation marks
11    omitted)).
12          A recent case in this district, Montalvo v. Diaz, No. 3:19-cv-00363-CAB-JLB, 2020
13    WL 3469365 (S.D. Cal. June 25, 2020) confronted a similar claim against two CDCR
14    officials alleged to be responsible for the adoption and implementation of the integration
15    policy. In that case, the plaintiff alleged that he was assigned to two integrated yards at
16    RJD where he was assaulted by inmates formerly assigned to sensitive needs yards. See
17    id. at *2. According to the plaintiff in Montalvo, two CDCR officials, Diaz and Kathleen
18    Allison, the Director of the CDCR’s Division of Adult Institutions, authored a
19    memorandum announcing the expansion of integrated facilities and spearheaded its
20    adoption even though “such [integrations] have always resulted in violence when they have
21    been attempted in the past.” See id. at *7. Despite these allegations, the Montalvo Court
22    dismissed Plaintiff’s claims against the CDCR officials, concluding that these allegations
23    were conclusory and did not demonstrate that the integration policy was “‘so deficient that
24    the policy itself is a repudiation of constitutional rights and [was] the moving force of the
25    constitutional violation.’” Id. at *6 (quoting Hansen, 885 F.2d at 646); see also Mendez v.
26    Diaz, No. 1:19-cv-01759-NONE-BAM (PC), 2020 WL 1974231, at *5 (E.D. Cal. Apr. 24,
27    2020) (dismissing similar claims in part because “Plaintiff has not alleged any facts
28    demonstrating that implementation of the [integration] policy would always violate the
                                                    11
                                                                                3:19-cv-00616-AJB-BLM
     Case 3:19-cv-00616-AJB-BLM Document 40 Filed 09/21/20 PageID.377 Page 12 of 25



1     Eighth Amendment, no matter which . . . inmates . . . or yards the policy was applied to.”).
2     In so doing, the Court relied on a CDCR memorandum, incorporated by reference in the
3     plaintiff’s complaint, which explained “that the [integration of general population and
4     sensitive needs yard inmates was] limited to ‘inmates demonstrating positive programming
5     efforts and a desire not to get involved in the destructive cycles of violence,’ and that in
6     order to be placed [in integrated yards], inmates must be ‘advised of programming
7     expectations and positive programming reasoning . . . .’” Montalvo, 2020 WL 3469365, at
8     *6.
9             Although Plaintiff’s allegations are superficially distinct from those in Montalvo, the
10    same conclusion is required in this case. Plaintiff repeatedly asserts in conclusory terms
11    that the integration policy is “insane,” “pretext[ual],” ”includes an unconstitutional[ly]
12    excessive amount of violence, riots and death,” and a “fiasco . . . being imposed on
13    California prisoners.” (See FAC ¶¶ 5, 11, 13.) But stripping away these “‘labels and
14    conclusions,’” as well as “‘formulaic recitation[s] of the elements of a cause of
15    action . . . ,’” see Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555), like Plaintiff’s
16    allegation that “Kernan and Diaz knew or reasonably should have known [that integration]
17    would cause others to” injure Plaintiff, nothing is left to suggest that Kernan and Diaz were
18    aware that inmates like Plaintiff would be attacked as a result of the integration policy, or
19    that the policy categorically violates the Eighth Amendment. (See FAC ¶ 5.) At best,
20    Plaintiff’s First Amended Complaint alleges that the integration policy violates the Eighth
21    Amendment because Plaintiff was assaulted by his cellmate and because riots, assaults,
22    and other violence have occurred since the implementation of the policy. 3 But “not . . .
23
24
      3
25      Although Plaintiff alleges that there have been numerous incidents of rioting and violence since
      “December, 2017,” (see FAC ¶ 14), he does not allege that these incidents occurred before the rape. (See
26    id. ¶ 10 (alleging that Plaintiff was raped in “late 2017”); see also id. ¶ 16 (suggesting that the rape incident
      occurred in or around late December 2017).) As a result, the subsequent riots and instances of violence
27    shed little or no light on Defendants’ knowledge of the risks of harm inherent in adopting the policy, since
      neither Diaz nor Kernan would have been aware of them at the time the policy was adopted and
28    implemented or when it allegedly harmed Plaintiff. See Farmer, 511 U.S. at 842-43 (“[T]he official must
                                                             12
                                                                                               3:19-cv-00616-AJB-BLM
     Case 3:19-cv-00616-AJB-BLM Document 40 Filed 09/21/20 PageID.378 Page 13 of 25



1     every injury suffered by one prisoner at the hands of another . . . translates into
2     constitutional liability for prison officials responsible for the victim’s safety.” See Farmer,
3     511 U.S. at 833.
4            The Ninth Circuit’s decision in Byerly v. Deputy Warden, 246 F. App’x 512 (9th Cir.
5     2007) further illustrates the issues with Plaintiff’s claim against Defendants Diaz and
6     Kernan. Byerly involved a claim against the Acting Director of the Arizona Department
7     of Corrections for injuries the plaintiff, a convicted sex offender, suffered after his arrival
8     in prison. Id. at 513. The plaintiff alleged that the Acting Director had implemented a
9     policy that “indiscriminately plac[ed] unclassified inmates together with those truly in need
10    of protection during an initial evaluation period,” which led to an attack on Plaintiff,
11    violating his Eighth Amendment rights. See id. The Ninth Circuit affirmed the district
12    court’s grant of summary judgment for the Assistant Director, noting that the Director’s
13    “awareness of the likelihood of an attack on [the plaintiff] is severely limited because, as
14    Acting Director of Corrections for the entire state of Arizona, she never had any actual
15    contact with [the plaintiff].” Id. at 514. The Ninth Circuit then analyzed whether the policy
16    under which the plaintiff was housed was “‘so deficient that the policy itself is a repudiation
17    of constitutional rights,’” concluding that Plaintiff’s allegations fell “far short of th[at]
18    hurdle” Id. at 514-15 (quoting Redman, 942 F.2d at 1446). The Court noted that there was
19    no allegation “that [the Acting Director] herself actually knew or reasonably should have
20    known that inmates like [the plaintiff] would be subject to attack during the initial
21    evaluation period,” and rejected the claim that her thirty years of experience as a
22    corrections officer would make deficiencies in the policy obvious.                 See id. at 515.
23    Additionally, the Byerly Court noted that the prison “had a set procedure in place to attempt
24
25
26    both be aware of facts from which the inference could be drawn that a substantial risk of serious harm
      exists, and he must also draw the inference.”); see also Jackson v. Paramo, No. 17CV882-CAB (BLM),
27    2018 WL 4952596, at *7 (S.D. Cal. Oct. 12, 2018) (noting that evidence submitted and reviewed by
      warden during inmate appeals after an alleged incident did not show that warden “knew or should have
28    known” that inmate faced serious risk of harm before the alleged incident occurred).
                                                       13
                                                                                      3:19-cv-00616-AJB-BLM
     Case 3:19-cv-00616-AJB-BLM Document 40 Filed 09/21/20 PageID.379 Page 14 of 25



1     to provide inmates with protective segregation” as needed. Id. at 515.
2           Like in Byerly, neither Diaz nor Kernan is alleged to have had any contact with
3     Plaintiff. See id. at 514. The only support Plaintiff provides for his view that Diaz and
4     Kernan should have known Plaintiff would be attacked by his cellmate is the conclusory
5     allegation that they “knew or reasonably should have known [that the integration policy]
6     would cause others to inflict” harms on Plaintiff, and the fact that such harm eventually
7     occurred. (See FAC ¶ 5.) Plaintiff does not allege similar instances of rape or other
8     violence that predate the attack by his cellmate that may have put Diaz or Kernan on notice
9     that the integration policy was constitutionally deficient. Although Plaintiff alleges that
10    the integration policy “eliminated all safety and protection of approximately 22% of at least
11    130,000 prisoners such as Plaintiff,” this conclusion is belied by Appendix A to Plaintiff’s
12    First Amended Complaint, which includes quotations from a CDCR frequently asked
13    questions document regarding the integration policy, along with responsive allegations by
14    Plaintiff. (See FAC, App’x A.) Defendants attach the underlying frequently asked
15    questions document to their Motion and ask that the Court take judicial notice of its
16    contents. (See ECF No. 27, at 15; see also id. Ex. 1.) Plaintiff does not object to that
17    request, which is GRANTED. See Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005)
18    (explaining that incorporation by reference is appropriate for “documents whose contents
19    are alleged in the complaint and whose authenticity no party questions, but which are not
20    physically attached to [the plaintiff’s] pleadings.”). The document makes clear that
21    assignment to integrated facilities is limited to “inmates demonstrating positive
22    programming and a desire to not get involved in the destructive cycles of violence and
23    criminal activity/thinking,” and that inmates assigned to integrated facilities that “engage
24    in violent or threatening behavior towards other inmates housed in an [integrated facility]”
25    are subject to disciplinary sanctions and inmates with “enemy concerns” may be
26    transferred. (See ECF No. 27, Ex. 1, at 28, 30.)
27          Taking Plaintiff’s factual allegations in response to the frequently asked questions
28    document as true, as the Court must at this stage, they still do not demonstrate that
                                                   14
                                                                               3:19-cv-00616-AJB-BLM
     Case 3:19-cv-00616-AJB-BLM Document 40 Filed 09/21/20 PageID.380 Page 15 of 25



1     Defendants’ integration policy is unconstitutional. For example, although Plaintiff alleges
2     that programming opportunities have not increased as a result of this policy, that some
3     inmates refuse to program, and that violence has increased, he does not allege the criteria
4     the CDCR set forth for placement in integrated facilities is inaccurate. (See generally FAC
5     App’x A, at 16-19.) Similarly, although Plaintiff asserts that the CDCR’s statements about
6     disciplinary sanctions and transfer for inmates who have enemy concerns are “outright
7     lie[s],” all he alleges in support of this conclusory statement is that violence occurs in
8     integrated facilities and that the CDCR “could care less about administrative or even more
9     criminal sanctions.” (See id. at 17-18.) These allegations, like those contained in the body
10    of Plaintiff’s First Amended Complaint, fail to demonstrate that Defendants’ integration
11    policy would always violate the Eighth Amendment. See Montalvo, 2020 WL 3469365, at
12    *6 (citing a different CDCR memorandum containing similar information incorporated by
13    reference into the complaint and noting that the memorandum undermined allegations that
14    the integration policy was “‘itself . . . a repudiation of constitutional rights’ and . . . ‘the
15    moving force of the constitutional violation.’” (quoting Hansen, 885 F.2d at 646));
16    Mendez, 2020 WL 1974231, at *5 (“Plaintiff has not alleged any facts demonstrating that
17    implementation of the [non-designated programming facilities] policy would always
18    violate the Eighth Amendment, no matter which . . . inmates . . . or yards the policy was
19    applied to.”); see also Jackson, 2018 WL 4952596, at *7 & n.1 (noting that allegations of
20    deliberate indifference were “undercut” by exhibits Plaintiff submitted in connection with
21    his second amended complaint and discussing the propriety of considering such documents
22    and documents incorporated by reference in the pleadings in ruling on a motion to dismiss).
23    As a result, Plaintiff does not state a claim against Defendants Diaz or Kernan based on
24    supervisory liability.
25          For the reasons set forth above, Plaintiff’s First Amended Complaint does not state
26    an Eighth Amendment claim against Defendants Diaz or Kernan.                     Accordingly,
27    Defendants’ motion to dismiss these claims is GRANTED.
28                 2. Defendants Paramo and Covello
                                                     15
                                                                                 3:19-cv-00616-AJB-BLM
     Case 3:19-cv-00616-AJB-BLM Document 40 Filed 09/21/20 PageID.381 Page 16 of 25



1            Plaintiff also alleges that Defendants Paramo and Covello, the past and present
2     wardens of RJD, “are directly responsible for giving the orders at RJD for developing and
3     implementing the ‘Integration’ policies that have resulted in riots (8 of them since
4     December, 2017 and numerous physical and serious injuries sustained by their
5     prisoners . . . .” (FAC ¶ 6 (emphasis in original).) Plaintiff also alleges that Defendant
6     Paramo “directly participated in and signed-off on Plaintiff’s 602 appeals requesting relief
7     from said actions/omissions.” (See id.) In addition to these actions, which Plaintiff alleges
8     led to him being raped by his “assigned or ‘integrated’ cellmate,” Plaintiff notes that he
9     and his fellow prisoners in B-Yard “have been on unjustifiable lock-down for at least 5
10    weeks for no reason at all caused by B-Yard prisoners,” and that the lockdown is instead
11    the result of “defendants[’] attempts to ‘Integrate’ E, D, and C-Yards, as well as a major
12    riot on A-Yard . . . .” (See FAC ¶¶ 14, 16.) In Plaintiff’s view, when taken in the aggregate,
13    these alleged actions violate his Eighth Amendment rights and demonstrate deliberate
14    indifference on the parts of Defendants Paramo and Covello. (See ECF No. 36, at 15-16.)
15           Defendants argue that these allegations do not demonstrate deliberate indifference
16    on the part of either individual. (See ECF No. 27, at 16-18.) As Defendants point out, the
17    First Amended Complaint does not allege any facts suggesting that Defendants Paramo or
18    Covello were aware that Plaintiff’s cellmate posed a risk to Plaintiff, or that either
19    Defendant was involved in the housing assignment of Plaintiff or his cellmate. (See id.)
20    Additionally, with respect to the allegation that Paramo “signed-off on Plaintiff’s 602
21    appeals,” (FAC ¶ 6), Defendants note that Plaintiff does not allege “that the 602 appeals . . .
22    related to any concern Plaintiff communicated about his cellmate before the rape, which
23    would have alerted Paramo to any safety concern.” (See ECF No. 27, at 17.) Finally,
24    Defendants argue that Plaintiff’s placement in segregation and reassignment to B-Yard, as
25    well as the subsequent lockdowns of various parts of RJD, 4 do not demonstrate deliberate
26
27
      4
        Defendants argued in their Motion that Plaintiff failed to state a claim predicated on the lockdowns
28    independent from his allegations that the integration policy led to the alleged rape. (See ECF No. 27, at
                                                         16
                                                                                         3:19-cv-00616-AJB-BLM
     Case 3:19-cv-00616-AJB-BLM Document 40 Filed 09/21/20 PageID.382 Page 17 of 25



1     indifference either, since those actions were taken to address the danger to Plaintiff by his
2     cellmate and prison-wide safety issues, respectively. (See id. at 17-18.)
3            Plaintiff’s allegations, taken as true, fail to state a claim against Defendants Paramo
4     or Covello based on the integration policy. Plaintiff does not allege that Paramo or Covello
5     were responsible for the assignment of Plaintiff or his cellmate to C-Yard, let alone that
6     either warden had reason to believe that Plaintiff would be attacked there. (See FAC ¶ 6.)
7     As a result, Plaintiff has not demonstrated that either “official [was] aware of facts from
8     which the inference could be drawn that a substantial risk of serious harm exist[ed], and . . .
9     also dr[e]w the inference.” See Farmer, 511 U.S. at 837. Additionally, any liability for
10    implementing the integration policy fails for similar reasons Plaintiff’s claims against
11    Defendants Diaz and Kernan failed. Although Plaintiff alleges that negative consequences
12    have flowed from the implementation of the integration policy, that does not demonstrate
13    that the “policy [is] so deficient that the policy itself is a repudiation of constitutional rights
14    and is the moving force of the constitutional violation.” See Hansen, 885 F.2d at 646
15    (internal quotation marks and citation omitted); see also Mendez, 2020 WL 1974231, at
16    *2, 4 (dismissing claims against warden predicated on “well-document incidents of
17    violence” in integrated yards as failing to establish “that the policy to merge SNY and GP
18    prisoners on all level 1 and level 2 yards into [integrated yards] is itself a repudiation of
19    Plaintiff’s Eighth Amendment rights.”). On the contrary, and as explained previously,
20    Exhibit A to Plaintiff’s First Amended Complaint and the frequently asked questions
21    document that it incorporates by reference demonstrate that placement in integrated yards
22    is limited to “inmates that demonstrate positive programming, regardless of prior Sensitive
23
24
25    17-18.) Plaintiff clarifies in his opposition that “[t]he lockdowns were simply residual effects of Paramo
      and Covellos’ [sic] implementation and promulgation at RJD of Diaz and Kernans’ [sic] ‘integration’
26    policies on other yards of RJD, not B-Yard.” (See ECF No. 36, at 16.) Thus, Plaintiff appears to argue
      that the lockdowns are relevant only to the extent they show that the integration policy itself is
27    unconstitutional, and he only presses claims against Defendants Paramo and Covello based on their
      involvement in implementing that policy at RJD, not separately based on the other remedial actions taken
28    by Defendants and others following the alleged rape.
                                                         17
                                                                                         3:19-cv-00616-AJB-BLM
     Case 3:19-cv-00616-AJB-BLM Document 40 Filed 09/21/20 PageID.383 Page 18 of 25



1     Needs Yard (SNY) or General Population (GP) designation,” and that inmates assigned to
2     integrated yards who engage in violent behavior are subject to disciplinary sanctions or
3     transfer. (See ECF No. 27, at 28, 30.) Although Plaintiff asserts that the CDCR’s
4     statements in this document are “outright lie[s]” and that integration was implemented “to
5     create chaos and havoc,” (See FAC at 17-18), these assertions, and much of the other
6     information he includes in Exhibit A to his First Amended Complaint is vague and
7     conclusory and falls short of demonstrating that the policy categorically violates the Eighth
8     Amendment. See Berg v. Klincheloe, 794 F.2d 457, 459 (9th Cir. 1987) (“The Supreme
9     Court has stated that deference to the decisions of prison officials also extends to
10    prophylactic or preventive measures intended to reduce the incidents of . . . breaches of
11    prison discipline.”).   Additionally, Plaintiff’s claim that Defendant Paramo “directly
12    participated and signed-off on Plaintiff’s 602 appeals requesting relief from said
13    actions/omissions” is too vague to state a plausible claim for relief. See Iqbal, 556 U.S. at
14    678 (explaining that “more than unadorned, the-defendant-unlawfully-harmed-me
15    accusation[s]” are required to survive a motion to dismiss (citing Twombly, 550 U.S. at
16    555)).
17             Accordingly, Defendants’ motion to dismiss Plaintiff’s Eighth Amendment claims
18    against Defendants Paramo and Covello is GRANTED.
19             B. First Amendment
20             Plaintiff next alleges that Defendants Rodriguez, Hough, Chat, and Jaime “along
21    with Jane and John Does 1 through 8,” retaliated against him by placing him in “punitive
22    segregated confinement after reporting the fact that he was being raped” by his cellmate.
23    (FAC ¶ 7; see also id. ¶ 10 (referring to the placement into administrative segregation as
24    “purely punitive . . . .”).) Shortly thereafter, Plaintiff appeared before the institutional
25    classification committee, which directed him to be moved to A-Yard. (See id. ¶ 16.) After
26    Plaintiff refused the housing reassignment, he received an RVR. (Id.) Plaintiff alleges that
27    this RVR was further retaliation for his reporting regarding the rape. (See id. ¶ 7.) Finally,
28    Plaintiff alleges that when he filed a grievance related to the rape, the grievance was
                                                    18
                                                                                3:19-cv-00616-AJB-BLM
     Case 3:19-cv-00616-AJB-BLM Document 40 Filed 09/21/20 PageID.384 Page 19 of 25



1     returned to him unadjudicated. (See id.)
2           To state a claim for retaliation in violation of the First Amendment, Plaintiff must
3     allege that: (1) he was subject to “adverse action” by a state actor, (2) because he engaged
4     in (3) “protected conduct,” and (4) that the adverse action “chilled [his] exercise of his First
5     Amendment rights,” and (5) “the action did not reasonably advance a legitimate
6     correctional goal.” See Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (citing
7     Resnick v. Hayes, 213 F.3d 443, 449 (9th Cir. 2000); Barnett v. Centoni, 31 F.3d 813, 815-
8     16 (9th Cir. 1994)). Protected conduct includes filing prison grievances or litigation against
9     prison officials. See id. at 568. In order to demonstrate that the adverse action was
10    “because of” Plaintiff’s protected conduct, he must allege that “his protected conduct was
11    ‘the substantial or motivating factor behind the defendant’s conduct.’” See Brodheim v.
12    Cry, 584 F.3d 1262, 1271 (9th Cir. 2009) (quoting Soranno’s Gasco, Inc. v. Morgan, 874
13    F.2d 1310, 1314 (9th Cir. 1989)). Additionally, to allege that the adverse action did not
14    “‘advance legitimate goals of the correctional institution,’” Plaintiff must allege “in
15    addition to a retaliatory motive, that the defendant’s actions were arbitrary and capricious,
16    or that they were ‘unnecessary to the maintenance of order in the institution . . . .’” Watison
17    v. Carter, 668 F.3d 1108, 1114-15 (quoting Rizzo v. Dawson, 778 F.2d 527, 532 (9th Cir.
18    1985); Franklin v. Murphy, 745 F.2d 1221, 1230 (9th Cir. 1984) (internal citations
19    omitted)).
20          Defendants argue that Plaintiff has not alleged a retaliatory motive or the absence of
21    a legitimate correctional goal for the actions Defendants took. Specifically, Defendants
22    argue that Plaintiff cannot allege a retaliation claim based on the placement in
23    administrative segregation following his report regarding the rape by his cellmate because
24    CDCR regulations required Defendants to place Plaintiff in administrative segregation at
25    that point. (See ECF No. 27, at 19 (citing 15 Cal. Code Reg. § 3335).) Defendants’
26    argument is similar with respect to the disciplinary charge, which they argue was consistent
27    with prison regulations. (See ECF No. 27, at 20; see also id. at Ex. 1 ¶ 6 (frequently asked
28    questions document from CDCR incorporated by reference in First Amendment Complaint
                                                     19
                                                                                  3:19-cv-00616-AJB-BLM
     Case 3:19-cv-00616-AJB-BLM Document 40 Filed 09/21/20 PageID.385 Page 20 of 25



1     stating that if prisoners refuse to accept placement in non-designated programming
2     facilities, “institution staff shall initiate the disciplinary process for Refusing Assigned
3     Housing.”).) Finally, Defendants argue that Plaintiff has not alleged that “the reasons for
4     screening and returning his inmate appeal were inconsistent with” 15 California Code of
5     Regulations Section 3084.6, which sets forth grounds for rejection of inmate grievances.
6     (See id. at 20 (citing 15 Cal. Code Reg. § 3084.6).)
7            Plaintiff’s response to these arguments is brief and unconvincing. Plaintiff suggests,
8     based on a misreading of the Ninth Circuit’s decision in Rhodes v. Robinson, 408 F.3d 559,
9     567 (9th Cir. 2004), that he “does not need to demonstrate [any] retaliatory motives by
10    these [D]efendants at the pleading stage . . . .” (See ECF No. 36, at 17 (citing Rhodes).)
11    That case, and specifically the language quoted by Plaintiff, does not stand for that
12    proposition or otherwise excuse Plaintiff from pleading the essential elements of his claim.
13    The language Plaintiff quotes relates to a separate element of a retaliation claim—chilling
14    of Plaintiff’s exercise of his First Amendment rights—and clarifies that a plaintiff need not
15    allege a “total chilling” of those rights in order to state a claim of retaliation. See Rhodes,
16    408 F.3d at 567. Defendants do not argue otherwise, and instead correctly assert that
17    Plaintiff has not alleged plausibly a retaliatory motive on the part of Defendants or the
18    absence of a legitimate correctional purpose for their actions, which appear to be consistent
19    with CDCR regulations 5 and overarching goals like ensuring Plaintiff’s safety and
20
21    5
       Defendants’ briefing twice includes the following quote (or a substantially similar quote): “‘Investigation
22    related to being the victim of a Prison Rape Elimination Act (PREA) incident requires placement in
      administrative segregation.’” (See ECF No. 27, at 19 (quoting 15 Cal. Code Reg. § 3335(a)(1)(D) (internal
23    alteration omitted)); see also ECF No. 38, at 5 (“‘Investigation related to being a victim of the Prison Rape
      Eliminary [sic] Act (PREA) incident requires placement in Administrative Segregation [sic].’” (quoting
24    15 Cal Code. Reg. § 3335).) If Section 3335 ever included this language, it does not include it now,
25    instead stating in relevant part that “Non Disciplinary Segregation (NDS) means temporary segregated
      housing placement for administrative reasons to include but are not [sic] limited to: . . . Investigation
26    related to being the victim of a Prison Rape Elimination Act (PREA) incident . . . .” See 15 Cal. Code
      Reg. § 3335(a)(1), (a)(1)(D). The correct language does not alter the Court’s conclusion—clearly
27    placement in segregated housing following Plaintiff’s allegation that he was raped by his cellmate serves
      a legitimate penological purpose, and Plaintiff does not plausibly allege otherwise. Nevertheless, the
28    Court urges counsel to take care to avoid such errors in the future.
                                                           20
                                                                                            3:19-cv-00616-AJB-BLM
     Case 3:19-cv-00616-AJB-BLM Document 40 Filed 09/21/20 PageID.386 Page 21 of 25



1     maintaining order in the institution. See, e.g., 15 Cal. Code Reg. § 3269(h) (“If an inmate
2     refuses to be housed as determined to be appropriate . . . the inmate shall be subject to the
3     disciplinary process.”); 15 Cal. Code Reg. § 3335(a)(1)(D) (providing for placement in
4     non-disciplinary segregation during an investigation “related to being the victim of a Prison
5     Rape Elimination Act (PREA) incident . . . .”); see also Lucus v. Koenig, 19-07938 BLF
6     (PR), 2020 WL 4193369, at *3 (N.D. Cal. July 21, 2020) (holding that consequences,
7     including placement in administrative segregation, for refusal to be rehoused pursuant to
8     integration policy did not state retaliation claim where CDCR memorandum “clearly
9     indicated that there would be consequences for non-compliance with rehousing . . . .”).
10    Indeed, Plaintiff alleges no motives whatsoever for Defendants’ alleged retaliation. (See
11    generally FAC.) And although the First Amended Complaint suggest that Defendants’
12    actions did not “advance or further any legitimate penological purposes, [because]
13    Defendants’ ‘Integration’ policy serves no valid penological purpose,” (see id. ¶ 7), that
14    allegation at best pertains only to the RVR for refusing to be assigned to A-Yard, and not
15    Plaintiff’s segregation following the alleged rape or the return of Plaintiff’s grievance,
16    neither of which involved the application of the integration policy.
17          As a result, Defendants’ Motion to Dismiss the First Amendment retaliation claims
18    against Defendants Rodriguez, Hough, Chat, and Jaime is GRANTED. Additionally and
19    for the same reasons, the Court finds that Plaintiff has also failed to allege retaliatory
20    motive and absence of legitimate penological purpose with respect to the retaliation
21    allegations against Jane and John Does 1 through 8. (See id.) Accordingly, these claims
22    are dismissed sua sponte for failure to state a claim. See 28 U.S.C. § 1915(e)(2)(B)(ii)
23    (providing that “the court shall dismiss . . . at any time” allegations that “fail[] to state a
24    claim on which relief may be granted . . . .” (emphasis added)).
25          C. Due Process
26          Plaintiff’s final claim pertains, as did part of his First Amendment claim, to the RVR
27    he received for refusing a housing assignment on A-Yard. (See FAC ¶ 16.) As mentioned
28    previously, Plaintiff alleges that after the alleged rape he appeared before the Institutional
                                                    21
                                                                                 3:19-cv-00616-AJB-BLM
     Case 3:19-cv-00616-AJB-BLM Document 40 Filed 09/21/20 PageID.387 Page 22 of 25



1     Classification Committee. (See id.) The Committee instructed Plaintiff to move to A-
2     Yard, “a general population Level 3 prison.” (Id.) Plaintiff refused to move based on his
3     psychologist’s advice that “he would not be safe with all the violent gang members and life
4     termers on that yard.” (Id.) Plaintiff was then issued an RVR which was “delivered” by
5     Defendant Chat. (See id.) “On February 27, 2018, a hearing was held by Defendant Lt.
6     Rodriguez that had been delivered by Defendant Hough.” (Id.) An investigative officer
7     and staff assistant were provided to assist in Plaintiff’s defense, but they refused to ask the
8     questions Plaintiff suggested, concluding that they were “irrelevant to the proceedings.”
9     (See id.) Plaintiff was found guilty of the violation, but does not allege what consequences,
10    if any, he suffered as a result. (See id.)
11          The Fourteenth Amendment provides that “[n]o state shall . . . deprive any person of
12    life, liberty, or property, without due process of law.” U.S. Const. amend. XIV, § 1. “The
13    requirements of procedural due process apply only to the deprivation of interests
14    encompassed by the Fourteenth Amendment’s protection of liberty and property.” Bd. of
15    Regents v. Roth, 408 U.S. 564, 569 (1972). “To state a procedural due process claim, [a
16    plaintiff] must allege ‘(1) a liberty or property interest protected by the Constitution; (2) a
17    deprivation of the interest by the government; [and] (3) lack of process.’” Wright v.
18    Riveland, 219 F.3d 905, 913 (9th Cir. 2000) (quoting Portman v. Cnty. of Santa Clara, 995
19    F.2d 898, 904 (9th Cir. 1993)).
20          A prisoner is entitled to certain due process protections when he is charged with a
21    disciplinary violation. Serrano v. Francis, 345 F.3d 1071, 1077 (9th Cir. 2003) (citing
22    Wolff v. McDonnell, 418 U.S. 539, 564-571 (1974)). “Such protections include the rights
23    to call witnesses, to present documentary evidence and to have a written statement by the
24    fact-finder as to the evidence relied upon and the reasons for the disciplinary action taken.”
25    Id.; see also Wolff, 418 U.S. at 566 (explaining that an inmate must be afforded an
26    opportunity “to call witnesses and present documentary evidence in his or her defense when
27    permitting him to do so will not be unduly hazardous to institutional safety or correctional
28    goals.”). These procedural protections adhere, however, “only when the disciplinary action
                                                    22
                                                                                 3:19-cv-00616-AJB-BLM
     Case 3:19-cv-00616-AJB-BLM Document 40 Filed 09/21/20 PageID.388 Page 23 of 25



1     implicates a protected liberty interest in some ‘unexpected matter’ or imposes an ‘atypical
2     and significant hardship on the inmate in relation to the ordinary incidents of prison life.’”
3     Serrano, 345 F.3d at 1077 (quoting Sandin v. Conner, 515 U.S. 472, 484 (1995); Ramirez
4     v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003)).
5           Defendants argue that Plaintiff’s due process claims should be dismissed because
6     Plaintiff has not alleged the denial of a liberty interest protected by the Constitution. (See
7     ECF No. 27, at 20-21.) “[Plaintiff] alleges neither a credit loss that would affect the
8     duration of his confinement nor some other hardship that is atypical and significant
9     compared to those posed by [the] normal conditions of confinement.” (See id. at 21.) As
10    a result, Defendants conclude, Plaintiff cannot demonstrate that the procedural protections
11    outlined above applied to his RVR proceedings. (See id.)
12          In his opposition brief, Plaintiff outlines the specific credits and privileges he lost as
13    a result of being found guilty of the RVR. (See ECF No. 36, at 17.) These facts do not
14    appear in the First Amended Complaint, and thus are not properly before the Court for
15    purposes of this Motion. See Schneider v. Cal. Dep’t of Corrs., 151 F.3d 1194, 1197 n.1
16    (9th Cir. 1998) (“In determining the propriety of a Rule 12(b)(6) dismissal, a court may not
17    look beyond the complaint to a plaintiff’s moving papers, such as a memorandum in
18    opposition to a defendant’s motion to dismiss.” (emphasis in original) (citations omitted)).
19    In the absence of such allegations, the Court finds that Plaintiff has not alleged that he was
20    a denied a liberty interest that would trigger due process protections.           As a result,
21    Defendants’ motion is GRANTED.
22          In closing, the Court notes that if Plaintiff had made such an allegation, his claims
23    against Defendants Hough and Chat for “delivering” the RVR or the hearing would
24    nevertheless fail. (See FAC ¶ 16.) It is unclear what it means to “deliver” an RVR or a
25    hearing, but it is difficult for the Court to imagine a way in which doing so could violate
26    due process, at least based on the facts Plaintiff has asserted to date. Finally, although
27    leave to amend will be granted with respect to this claim, “some evidence” is all that is
28    required to support a disciplinary decision, see Superintendent v. Hill, 472 U.S. 445, 455
                                                    23
                                                                                 3:19-cv-00616-AJB-BLM
     Case 3:19-cv-00616-AJB-BLM Document 40 Filed 09/21/20 PageID.389 Page 24 of 25



1     (1985), and more importantly, some courts have concluded that the loss of good time
2     credits, visitation privileges, or the assessment of points on an inmate’s record may not by
3     themselves constitute atypical and significant hardships. See, e.g., Salinas v. Montgomery,
4     No. 3:19-cv-0744-AJB-RBB, 2019 WL 2191349, at *5 (S.D. Cal. May 21, 2019) (alleging
5     that an inmate was “assessed a good-time credit loss of 90 days” was insufficient to show
6     atypical and significant hardship); Contreras v. Herrera, No. 3:18-cv-00717-MMA-AGS,
7     2018 WL 4961510, at *5 (S.D. Cal. Oct. 15, 2018) (losing visitation privileges for six
8     months is not an atypical and significant hardship); Meeks v. Nevada, No. 3:10-cv-00558-
9     RCJ-RAM, 2011 WL 221774, at *4 (D. Nev. 2011) (adding points to an inmate’s record,
10    even if they made it impossible to transfer to less restrictive prison, are not an atypical and
11    significant hardship). Plaintiff should take these issues into account in evaluating a
12    potential amended pleading.
13          IV.     Leave to Amend
14               As mentioned, in light of Plaintiff’s pro se status, the Court grants Plaintiff leave to
15    amend to cure the deficiencies in his claims against Defendants, if he can.                     See
16    AmerisourceBergen Corp. v. Dialysist W., Inc., 465 F.3d 946, 951 (9th Cir. 2006) (“Rule
17    15(a) is very liberal and leave to amend shall be freely given when justice so requires.”
18    (quotation omitted)).
19               Plaintiff’s Second Amended Complaint must be complete in itself, without reference
20    to Plaintiff’s original pleading, and any claims Plaintiff fails to reallege against any of the
21    Defendants will be considered waived. See S.D. Cal. Civ. L.R. 15.1; Lacey, 693 F.3d at
22    928 (noting that claims dismissed with leave to amend that are not re-alleged in an amended
23    pleading may be “considered waived if not repled”); Hal Roach, 896 F.2d at 1546 (“[A]n
24    amended pleading supersedes the original.”).
25          V.      Conclusion and Orders
26               Accordingly, the Court:
27    ///
28    ///
                                                        24
                                                                                     3:19-cv-00616-AJB-BLM
     Case 3:19-cv-00616-AJB-BLM Document 40 Filed 09/21/20 PageID.390 Page 25 of 25



1            (1)     GRANTS Defendants’ Motion to Dismiss Plaintiff’s claims 6 (ECF No. 27);
2            (2)     GRANTS Plaintiff forty-five (45) days leave to file a Second Amended
3     Complaint. If Plaintiff fails to file a Second Amended Complaint within the time provided,
4     the Court will enter a final order dismissing this action in its entirety based both on
5     Plaintiff’s failure to state a claim upon which relief can be granted pursuant to Federal Rule
6     of Civil Procedure 12(b)(6) and his failure to prosecute in compliance with a court order
7     requiring amendment. See Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a
8     plaintiff does not take advantage of the opportunity to fix his complaint, a district court
9     may convert the dismissal of the complaint into dismissal of the entire action.”); and
10           (3)     DIRECTS the Clerk of Court to correct the spelling of Defendant Covello’s
11    name in the caption.
12           IT IS SO ORDERED.
13    Dated: September 21, 2020
14
15
16
17
18
19
20
21
22
23
24
25
26
      6
        Because Plaintiff’s claims are dismissed in their entirety for failure to state a claim, the Court need not
27    address Defendants’ alternative argument that Plaintiff’s claims are barred by qualified immunity. See,
      e.g., Aguilera v. Baca, 510 F.3d 1161, 1167, 1174 (9th Cir. 2007) (noting that if no constitutional violation
28    occurred the court need not decide whether qualified immunity applies).
                                                           25
                                                                                            3:19-cv-00616-AJB-BLM
